Title: From George Washington to Henry Knox, 24 November 1780
From: Washington, George
To: Knox, Henry


                        
                            Dr Sir
                             24th Novr 1780
                        
                        I have received some Intelligence wch has induced me to lay aside the enterprize I had in view—you will be
                            pleased therefore to suspend the Measures & orders you were to execute.
                        I shall now turn My thoughts to Winter Quarters, & have illegible
                             for the Qr Mr to fix matters for this purpose. I am Dr Sir yr &ct.
                        
                            Go: Washington
                        
                    